Citation Nr: 0204368	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  The veteran died in December 1985.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Newark, New Jersey, RO, which denied service connection for 
the cause of the veteran's death.  This case was before the 
Board in April 2001 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All available evidence and information necessary for 
resolution of the issue decided herein has been obtained; the 
appellant has been notified of the relevant evidence and 
applicable laws and regulations, and the type of evidence 
necessary to substantiate the claim.

2.  The veteran died on December [redacted], 1985.

3. The official death certificate, reporting that no autopsy 
was performed, states that the cause of the veteran's death 
was cardio-respiratory failure due to cerebral edema, due to 
metastatic carcinoma in the brain.  Generalized 
carcinomatosis was also listed as a contributing factor in 
the veteran's death.

4.  At the time of the veteran's death, service connection 
was not in effect for any disabilities. 

5.  No credible evidence has been presented that attributes 
the fatal disease process to military service or to a 
service-connected disability.

CONCLUSIONS OF LAW

1.  Cardio-respiratory failure, cerebral edema, metastatic 
carcinoma in the brain, and generalized carcinomatosis were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  A service-connected disability, to include nicotine 
dependency, did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are not available as 
they were presumably destroyed in the July 12, 1973, fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.

Medical records from the John F. Kennedy Medical Center, 
dated September 1983 through December 1985, show the veteran 
was treated for, among other things, a brain tumor of the 
left occipital area, adenocarcinoma of the prostate and 
colon, and a possible chest mass.  Specifically, on September 
18, 1985, a computerized tomography of the veteran's chest 
revealed a solitary nodule seen on the left side postero-
laterally in the mid to lower portion of the chest.  The 
neoplasm could not be excluded as either primary or 
metastatic.  In an addendum report, the veteran's physician 
stated that given his clinical history, the finding could be 
a primary bronchogenic neoplasm or a single metastatic 
lesion.  On October 8, 1985, after an x-ray examination of 
the chest, the veteran's physician diagnosed the veteran with 
primary cancer and later that day, the veteran underwent a 
percutaneous lung biopsy.  On October 9, 1985, a chest x-ray 
was performed and "possible" primary cancer was diagnosed.  
Subsequently, on November 2, 1985, the veteran's physician 
diagnosed a left mass density, possible primary cancer or 
metastatic disease.  On November 14, 1985, the veteran's 
physician noted that the veteran suffered from a nodule of 
the lung, histology unknown and diagnosed him with metastatic 
carcinoma, with more than one possible primary.  Thereafter, 
an x-ray report, dated November 27, 1985, refers to a 
"previous described nodular metastatic density." 

The veteran died on December [redacted], 1985, at the John F. Kennedy 
Medical Center.  The death certificate lists the immediate 
cause of death as cardio-respiratory failure due to cerebral 
edema, due to metastatic carcinoma of the brain.  Generalized 
carcinomatosis was also listed as a condition contributing to 
death.  No autopsy was performed.

In November 1998, Dr. O.A. Lindefjeld, medical consultant for 
Disabled American Veterans, reviewed the veteran's case 
history.  Dr. Lindefjeld discussed the veteran's medical 
history and concluded that "[s]ince no biopsies and autopsy 
was performed it is impossible to determine the exact nature 
of the tumor histology.  The clinical records show, however, 
that the Lung [sic] tumor most likely was primary in nature 
and thus have [sic] been caused by the veteran's long 
standing smoking habit."

In a January 2000 letter, the appellant stated that her cause 
of death claim was based on smoking that specifically began 
in service.

In June 2001, the RO received a letter, dated September 1983, 
from Dr. Robert J. Rubin, the veteran's private physician, 
stating that the veteran was admitted to John F. Kennedy 
Medical Center on October 1, 1983, for a right hemicolectomy.

In June 2001, the RO also received a letter, dated September 
1983, from Raritan Radiologic Associates, P.A., which 
diagnosed the veteran with a large neoplasm involving the 
cecum and proximal ascending colon and diverticulosis.

The RO received treatment records in June 2001, dated October 
1983 through December 1983, from the Associated Colon & 
Rectal Surgeons, P.A., which show treatment, among other 
things, for extensive carcinoma of the ascending colon 
through the bowel wall.

A discharge summary of the veteran's hospitalization at John 
F. Kennedy Medical Center from September 16 to October 11, 
1985, shows that previous surgeries had revealed advanced 
adenocarcinoma of the colon (1983) and prostate (1984).  He 
was admitted for evaluation of visual symptoms, and was found 
to have a metastatic brain tumor, "probably from colon CA 
[carcinoma]."

As requested in the April 2001 Remand, a VA specialist 
reviewed the veteran's claims file in July 2001.  The 
examiner stated that the evidence of record was thoroughly 
reviewed in conjunction with the stated opinion.  In addition 
to discussing the veteran's medical history, the examiner 
stated that it was difficult to determine if the lung cancer 
was primary and whether it was related to smoking.  
Particularly, the examiner stated:

based on the information available to 
review, I question the initial diagnosis 
of lung cancer as this diagnosis was made 
based on speculation without tissue 
confirmation.  Although there was an 
attempt to make a tissue diagnosis on 
10/8/85, the results are not available 
and the discharge summary of the hospital 
course is not complete in describing the 
findings.  The attending physician 
records 'left possible chest mass versus 
scarring' [sic] on 9/16/85 admission 
summary and does not mention lung cancer. 
. . .

I would add to the differential diagnosis 
of infectious etiology for the pulmonary 
nodule in this chronically debilitated 
man with history of alcoholism, 
leukopenia, and malnutrition.  
Significantly, patient has a CXR report 
on 9/83, which was performed pre-
operatively reported having 'old healed 
granuloma on right hilum.'  Possibility 
of tuberculosis, norcadia, crypococcus, 
Atypical mycobacteria, blastomycosis, to 
mention few, all affect the brain and 
lungs [sic] were not considered.

The examiner concluded that since a diagnosis of lung cancer 
was not clear and was based on speculation, the causal 
relationship to smoking could not be determined.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the appellant has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the appellant's claim 
without again remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the 
February 2000 Statement of the Case and September 2001 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and her representative have been 
advised of the law and regulations governing her claim, and 
has been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant; in fact, it 
appears that all evidence identified by the appellant has 
been obtained and associated with the claims folder.  In this 
regard, by letter dated June 2001, the RO advised the 
appellant of information needed, and correspondingly, the 
appellant submitted outstanding medical records.  Hence, the 
claim is ready to be considered on the merits.

The appellant claims that the veteran's death was a result of 
smoking cigarettes during service.  Specifically, the 
appellant claims the veteran began smoking in 1941 and 
continued smoking up to two packs a day until he was 
diagnosed with cancer in the early 1980's.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

Service connection may be granted for disability incurred in 
or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001). Moreover, where a 
veteran served continuously for ninety (90) days or more 
during a period of war and certain enumerated chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra.

Furthermore, on July 22, 1998, the President signed the 
"Internal Revenue Service Restructuring and Reform Act of 
1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (codified at 
38 U.S.C.A. § 1103).  However, this new section applies only 
to claims filed after June 9, 1998.  As the appellant in the 
present case filed her claim in August 1997, the statutory 
change will not affect the disposition of this appeal

A precedential opinion by the VA General Counsel clarified 
when benefits may be awarded based upon in-service tobacco 
use.  This opinion determined that direct service connection 
may be established if the evidence shows injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, the VA General 
Counsel clarified that its prior opinion did not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion held that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration (explanation appended to 
VAOPGCPREC 2-93).

The VA General Counsel subsequently issued another opinion to 
clarify when service connection may be granted for disability 
that is secondary to nicotine dependence that arose from a 
veteran's tobacco use during service.  The VA General Counsel 
found that a determination as to whether secondary service 
connection should be established depends upon affirmative 
answers to the following three questions: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits  (2) whether the 
veteran acquired a dependence on nicotine in service, and  
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

After carefully considering the medical opinions of Dr. 
Lindefjeld, the VA specialist, and contentions of the 
appellant, the Board finds that the preponderance of the 
evidence is against the appellant's claim.

The veteran's death certificate shows that the cause of his 
death was cardio-respiratory failure due to cerebral edema, 
due to metastatic carcinoma in the brain.  In addition, 
generalized carcinomatosis was also reported as a 
contributing cause of the veteran's death.  At the time of 
the veteran's death, he was not service-connected for any 
disability.  There are no service medical records as they 
were presumably destroyed in the July 1973 fire at the NPRC.  
The appellant was advised that she could submit alternate 
forms of evidence, but waived any attempts to reconstruct the 
veteran's service medical records, as they would not show 
cause of death.  Therefore, without the veteran's service 
medical records or alternate supporting evidence, the Board 
must assume that there were no complaints or findings of 
cardio-respiratory failure, cerebral edema, carcinoma of the 
brain, or generalized carcinomatosis or any related disease 
during service.  Likewise, there is no evidence that shows 
entitlement to service connection on a presumptive basis.  
Evidence in the claims file does not suggest that the veteran 
was exposed to radiation or herbicidal agents or that the 
veteran suffered from a chronic disease within one year 
following service.  There is no indication of any disability 
until 1983 when the veteran was diagnosed with carcinoma of 
the colon.  Thus, the Board concludes that this evidence is 
not sufficient to establish service connection for cardio-
respiratory failure, cerebral edema, carcinoma in the brain, 
or generalized carcinomatosis under the provisions of 
38 C.F.R. § 3.303.

In regard to the appellant's specific claim that the 
veteran's cause of death was related to smoking, which began 
in service, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  Although, the 
appellant claims that the veteran began smoking upon entrance 
into service, developing a nicotine dependency, there is no 
actual medical evidence demonstrating that the veteran was 
dependent on nicotine.  While the Board does not doubt the 
sincerity of the appellant, the Board emphasizes that, as a 
layperson, she is not competent to render an opinion on a 
medical matter, such as a diagnosis or opinion as to etiology 
of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Furthermore, there are inconsistencies as to whether the 
veteran's lung mass was diagnosed as a primary carcinoma or a 
single metastatic lesion.  The medical records from John F. 
Kennedy Medical Center reveal inconsistencies as to the exact 
nature of the veteran's lung mass.  Records dated September 
1983 through September 1985 show the veteran was found to 
have a solitary mass or nodule on the left side postero-
laterally in the mid to lower portion of the chest, 
questionable as to whether it was a primary carcinoma or a 
single metastatic lesion.  Thereafter, on October 8, 1985, a 
chest x-ray was performed and primary cancer was diagnosed 
and later that same day, a percutaneous lung biopsy was 
performed.  On October 9, 1985, a chest x-ray was performed 
and "possible" primary cancer was diagnosed.  Subsequently, 
on November 2, 1985, the veteran's physician diagnosed a left 
mass density, possible primary cancer or metastatic disease.  
Thereafter, an x-ray report, dated November 27, 1985, refers 
to a "previous described nodular metastatic density."  
Therefore, the medical record is unclear as to the exact 
nature of the veteran's lung mass.

Finally, it does not appear that the veteran's alleged 
nicotine dependency is the proximate cause of disability or 
death resulting from the use of tobacco products.  On the 
veteran's discharge summary from the John F. Kennedy Medical 
Center, dated December [redacted], 1985, the date of the veteran's 
death, discharge diagnoses included cardiorespiratory 
failure, metastatic carcinoma to the brain, cerebral edema, 
carcinoma of the colon and prostate, arteriosclerotic 
cardiovascular disease, and thrombocytopenia.  While the 
physician discussed, among other things, the veteran's 
carcinoma to the brain, a grand mal seizure, and neurological 
aspects, nothing was noted as to the veteran's lung mass 
other than its existence.  The brain mass was thought to have 
been probably metastatic from the colon.  Furthermore, in the 
opinion of the VA specialist, there is uncertainty as to an 
initial diagnosis of lung cancer as it was diagnosed on 
"speculation without tissue confirmation."  Therefore, the 
specialist was unable to determine a causal relationship to 
smoking.  While the Board recognizes and accepts the 
credibility of Dr. Lindefjeld's opinion that the lung tumor 
was most likely primary in nature caused by the veteran's 
smoking, the medical records as a whole do not show that 
smoking caused the veteran's death.

Therefore, since there is no medical determination that the 
veteran became dependent on nicotine in service, and the 
weight of the evidence shows no causal relationship between 
smoking in service and his death, the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

